 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10                               ----oo0oo----
11

12   UNITED STATES OF AMERICA,            CR. NO. 2:96-89 WBS

13               Plaintiff,

14        v.                              ORDER

15   JUAN AGUILAR CORTEZ,

16               Defendant.

17

18                               ----oo0oo----
19             On July 2, 2015, Juan Aguilar Cortez filed a motion to
20   vacate, set aside, or correct his sentence pursuant to 28 U.S.C.
21   § 2255, which was filed in both Cr. No. 2:95-20 WBS and Cr. No.
22   2:96-89 WBS, which were previously consolidated.   (Docket No. 262
23   in Cr. No. 2:95-20 WBS; Docket No. 96 in Cr. No. 2:96-89 WBS.)
24   Because the government filed no opposition in Cr. No. 2:96-89
25   WBS, the court’s order denying defendant’s motion to vacate was
26   filed only in Cr. No. 2:95-20 WBS and did not expressly rule on
27   the motion to vacate as applied to defendant’s conviction in Cr.
28
                                      1
 1   No. 2:96-89 WBS.    (Docket No. 291 in Cr. No. 2:95-20 WBS.)
 2   Accordingly, defendant’s motion to vacate in Cr. No. 2:96-89 WBS
 3   is still pending.   Out of an abundance of caution, the court
 4   directed the government to file a separate response and permitted
 5   defendant to file a separate reply.   That briefing has now been
 6   filed with the court.   (See Docket Nos. 103, 105.)
 7               “A petitioner is generally limited to one motion under
 8   § 2255, and may not bring a ‘second or successive motion’ unless
 9   it meets the exacting standards of 28 U.S.C. § 2255(h).”    United
10   States v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011).
11   Section 2255(h) provides that “[a] second or successive motion
12   must be certified as provided in section 2244 by a panel of the
13   appropriate court of appeals.”   Section 2244(b)(3)(A), in turn,
14   provides that “[b]efore a second or successive application
15   permitted by this section is filed in the district court, the
16   applicant shall move in the appropriate court of appeals for an
17   order authorizing the district court to consider the
18   application.”   The requirements of section 2255(h) “create[] a
19   jurisdictional bar to the petitioner’s claims: ‘If the petitioner
20   does not first obtain [the Ninth Circuit’s] authorization, the
21   district court lacks jurisdiction to consider the second or
22   successive application.’”   Ezell v. United States, 778 F.3d 762,
23   765 (9th Cir. 2015) (citation omitted).
24               Here, defendant filed a § 2255 motion on December 30,
25   1998, which the court denied on January 25, 2001.     (Docket Nos.
26   61, 84.)1   The court and the Ninth Circuit denied certificates of
27
          1    This and all successive docket entries refer to the
28   entries in Cr. No. 2:96-89 WBS.
                                     2
 1   appealability as to the December 30, 1998 motion.    (Docket No.
 2   88, 89.)   Then, in 2005, defendant wrote a letter which this
 3   court construed as a successive § 2255 motion and transferred to
 4   the Ninth Circuit.   (Docket Nos. 90, 91.)   The Ninth Circuit then
 5   denied the request to file a second or successive petition.
 6   (Docket No. 94.)   Accordingly, plaintiff has filed at least two §
 7   2255 petitions in this case.
 8              There is no indication that petitioner has sought or
 9   obtained the requisite certificate from the Ninth Circuit
10   authorizing him to file the instant § 2255 motion.   Because
11   petitioner has failed to obtain authorization from the Ninth
12   Circuit as required by § 2255(h), this court lacks jurisdiction
13   to consider his § 2255 motion and must therefore dismiss it.     See
14   Burton v. Stewart, 549 U.S. 147, 149 (2007) (per curiam)
15   (directing the district court to dismiss an unauthorized habeas
16   petition for lack of jurisdiction); Washington, 653 F.3d at 1065
17   (district court lacked jurisdiction to entertain the petitioner’s
18   successive § 2255 motion because the Ninth Circuit had not issued
19   a certificate authorizing such a motion); United States v. Allen,
20   157 F.3d 661, 664 (9th Cir. 1998) (district court lacked
21   jurisdiction to consider the merits of a successive § 2255 claim
22   where the petitioner did not request the requisite certification
23   from the Ninth Circuit).
24               Because the court lacks jurisdiction to consider
25   petitioner’s unauthorized successive § 2255 motion, the court
26   must dismiss petitioner’s present motion.    Cf. Buenrostro v.
27

28
                                      3
 1   United States, 697 F.3d 1137, 1139 (9th Cir. 2012) (observing
 2   that the district court properly dismissed an unauthorized § 2255
 3   motion for lack of jurisdiction).
 4              IT IS THEREFORE ORDERED that petitioner’s motion to
 5   vacate, set aside, or correct his sentence under 28 U.S.C. § 2255
 6   (Docket No. 96) be, and the same hereby is, DENIED, and the
 7   pending motion is hereby DISMISSED for lack of jurisdiction.
 8   Dated:   November 6, 2018
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      4
